Deen, Presiding Judge.
Appellants, after being pursued in a high-speed police chase along 1-285 in January 1986, were apprehended when the car appellant Allen was driving and in which appellant Sullivan was a passenger collided with a police vehicle. Appellants were convicted of: theft by receiving (the automobile they were driving had been stolen from the service area of a car dealership); criminal interference with governmental property (colliding with and damaging the police car); aggravated assault (driving the automobile at a police officer who had exited his car in an effort to apprehend appellants); two counts of theft by receiving stolen property (a briefcase stolen that night from a car parked at a residence and a gun stolen from another individual’s car two weeks earlier were found in the car appellants were driving); and possession of a firearm during the commission of a felony, the felony being the theft of the vehicle in appellants’ custody at the time of their apprehension. All of appellants’ enumerated errors center on their convictions for possession of a firearm during the commission of a felony. Held:
1. Appellants contend that the firearm possession charge is inapplicable when the underlying felony is theft by receiving. We disagree.
OCGA § 16-11-106 (b), as it existed at the time of appellants’ alleged offense, provided that “[a]ny person who shall have on his person a firearm . . . during the commission of, or the attempt to commit: (1) Any crime against or involving the person of another; (2) the unlawful entry into a building or vehicle; (3) A theft from a build*307ing or theft of a vehicle. . . ; and which crime is a felony, commits a felony. . . .” The statutory phrase, “theft of a vehicle,” is very general language and, most reasonably construed, includes the various methods of theft rather than limiting it to theft by taking. Theft by receiving a stolen vehicle is a theft of a vehicle. OCGA § 16-8-7.
2. The evidence authorized a rational trier of fact to find both appellants guilty beyond a reasonable doubt of possession of a firearm during the commission of a felony. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
3. Appellants’ remaining enumerations of error also are. without merit.

Judgments affirmed.


Carley, C. J., McMurray, P. J., Banke, P. J., Birdsong and Pope, JJ., concur. Beasley, J., concurs specially. Sognier and Benham, JJ., dissent.